Citation Nr: 0516476	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  98-05 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a disorder manifested 
by cryoglobulinemia with renal insufficiency (nephritis).


REPRESENTATION

Appellant represented by:	Charles G. Mills, Attorney at 
Law.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel

INTRODUCTION

The veteran had active service from December 1967 to November 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  The RO denied service connection for a 
disorder manifested by cryoglobulinemia with renal 
insufficiency (nephritis).

Personal hearings were conducted in October 1999 and January 
2000.

In May 2002 the Board denied service connection for 
cryoglobulinemia with renal insufficiency.  In March 2003, 
the U.S. Court of Appeals for Veterans Claims (Court) vacated 
the Board's decision and remanded the case for compliance 
with the Veterans Claims Assistance Act (VCAA).  In February 
2004, the Board remanded the case to the RO for compliance 
with the VCAA.  In August 2004, the Board remanded the case 
for evidentiary development.


FINDINGS OF FACT

Chronic cryoglobulinemia with renal insufficiency (nephritis) 
was not manifest in service or within one year of separation, 
and is not attributable to service.


CONCLUSION OF LAW

A chronic disorder manifested by cryoglobulinemia with renal 
insufficiency (nephritis) was not incurred in or aggravated 
by service and may not otherwise be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the veteran 
and representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance the 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the claim for service connection for a disorder manifested by 
cryoglobulinemia with renal insufficiency (nephritis).  The 
appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  The Board concludes that 
the discussions in the rating decision, statement of the case 
(SOC), and supplemental statement of the case (SSOC) informed 
the appellant of the information and evidence needed to 
substantiate the claim and complied with the VA's 
notification requirements.  The communications, such as a 
VCAA letter from March 2004, explained the evidence necessary 
to establish entitlement.  In addition, the letter described 
what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.  
Mayfield v. Nicholson, No. 02-1077 (US. Vet. App. April 14, 
2005), see generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO also supplied the appellant with the 
applicable regulations in the SSOC issued in May 2004.  The 
basic elements for establishing service connection have 
remained unchanged despite the change in the law with respect 
to the duty to assist and notification requirements.  The VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board notes that in Mayfield v. Nicholson, No. 02-1077 
(US. Vet. App. April 14, 2005), the United States Court of 
Appeals for Veterans Claims (Court), citing Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), held that a 
VCAA notice must be provided to a claimant before the initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim.  A VCAA notice was not 
provided to the appellant before the RO decision regarding 
his claim for benefits.  However, the Board previously 
remanded the case for compliance with the VCAA.  Therefore, 
any error in timing is no longer prejudicial.  Moreover, in 
Mayfield the Court noted that an error in the timing of the 
notice is not per se prejudicial and that to prove prejudice, 
the appellant had to claim prejudice with specificity.  In 
the present case, the Board finds that there was no prejudice 
to the appellant.  The Court in Mayfield noted that there 
could be no prejudice with an error in the timing of the VCAA 
notice if its purpose of affording the claimant a meaningful 
opportunity to participate effectively in the processing of 
his claim, was satisfied.  In other words, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  That is 
what was done in the present case.  The appellant was given 
the VCAA notice letter and was given an ample opportunity to 
respond.  The veteran has not claimed any prejudice as a 
result of the timing of the VCAA letter.  Therefore, to 
decide the appeal would not be prejudicial error.  

In Mayfield the Court also held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports to the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  In this case the letter dated in March 2004 
specifically described the evidence needed to substantiate 
the claim and informed the appellant that "[i]f there is any 
other evidence or information that you think will support 
your claim, please let us know.  If the information or 
evidence is in your possession, please send it to us."  
Therefore, the Board finds that the letter as a whole 
complied with the fourth element.  Thus, the Board finds that 
each of the four content requirements of a VCAA notice has 
been fully satisfied.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The claim file contains the veteran's service 
medical records.  The appellant was afforded VA examinations 
and two hearings.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the claim.  The 
Board finds that the evidence of record provides sufficient 
information to adequately evaluate the claim, and the Board 
is not aware of the existence of any additional relevant 
evidence which has not been obtained.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.

Factual Background

Service medical records are negative for any problems of the 
genitourinary system, to include the kidneys.  There are no 
reported complaints, findings or diagnosis of abnormally cold 
sensations, skin discoloration or nodules, frostbite 
symptoms, impaired circulation, and/or renal dysfunction in 
the service medical records. 
In 1969, the veteran was treated for right inguinal pain and 
lymphadenopathy.  In July 1969, it felt like he had lymph 
node swelling due to recent knee surgery.  In late September 
1969 in the surgical clinic, it was concluded that the nodes 
were reactive hyperplasia.  Urinalyses and hematology studies 
were normal and no abnormalities were noted with his 
genitourinary system or blood.  

A November 1969 physical examination for purposes of 
separating from service reveals that the veteran's heart, 
vascular system, genitourinary system, upper and lower 
extremities, feet, and neurological and musculoskeletal 
systems were normal, as was a urinalysis, and no skin 
abnormalities were noted.  The veteran did not report having 
or having had frequent or severe headaches, swollen or 
painful joints, skin diseases, boils, arthritis or 
rheumatism, foot trouble, neuritis, and paralysis.

Private medical records dated in August 1985 from P.F. 
Faubert, M.D., a nephrologist, show that the veteran was 
diagnosed with mixed cryoglobulinemia in January 1982 when he 
was seen for complaints of extreme sensitivity to the cold.  
He was noted to be asymptomatic except for some pain in his 
earlobes when he was extremely cold.  Dr. Faubert noted that 
the veteran suffered from proteinuria, with relatively well 
preserved kidney function, and mixed cryoglobulinemia.  A 
kidney biopsy was planned.  The proteinuria was noted to be 
very mild.  

In a letter dated later in August 1985, Dr. Faubert stated 
that the veteran's physical examination was normal except for 
some sloughing of the top of the left earlobe and old 
purpuric spots of the lower extremities.  

In a letter dated in June 1989, Dr. Faubert reported that a 
kidney biopsy of the veteran confirmed the diagnosis of 
mesangial proliferative glomerulonephritis secondary to 
essential mixed cryoglobulinemia.  He further stated that the 
natural history of this type of kidney disease was quite 
unpredictable.  Spontaneous remission could occur, and the 
condition could otherwise stabilize or progress.  He noted 
that the veteran's only problems were nephrotic syndrome and 
renal insufficiency.

The veteran filed his claim in February 1997.  When asked to 
do so, he did not indicate when his disease began.  He did 
report that it was service-connected.  He did not report 
receiving any pertinent in-service treatment for the disease 
at issue when asked to do so, and he reported no treatment 
prior to 1982.

A letter from A.D. Novetsky, M.D., dated in February 1997 
states that he had first seen the veteran in January 1982, at 
which time he presented a history of extreme sensitivity to 
the cold with arthritic symptoms since 1979.  The letter 
further noted that the veteran gave a history of good health 
until 1979.  Cryoglobulinemia was diagnosed.  Dr. Novetsky 
further noted that the veteran had recently described 
symptomatology that was present during military service in 
1969, which may have been due to cryoglobulinemia.  He noted 
that this raised the possibility that his disease was present 
as far back as 1969.  Cryoglobulinemia continued to be listed 
as a chronic condition.

In a letter dated in April 1997, Dr. Faubert restated that 
the veteran's mixed cryoglobulinemia was diagnosed in 1982 
with symptoms leading to the diagnosis, and that based on Dr. 
Novetsky's note the disease had been present for a few years 
preceding the diagnosis.  He saw the veteran in 1985 for 
proteinuria.  Dr. Faubert further noted that the veteran 
eventually developed the nephrotic syndrome and that the open 
kidney biopsy in 1989 had revealed a form of disease 
compatible with cryoglobulinemia.

On VA examinations in 1997, the veteran complained of 
generalized aches and sensitivity to cold.  Cryoglobulinemia 
was diagnosed.

During the veteran's June 1998 hearing, he testified that the 
symptoms he had had included a feeling of coldness on 
temperature changes, aching joints, and muscular pains.  He 
recalled having sought medical help when he had been exposed 
to a lot of cold weather, his fingers became swollen, and he 
developed joint pain.  He recalled that it took the doctor a 
long time to come up with a diagnosis.  Cryoglobulinemia 
reportedly was diagnosed after an ice cube test made his skin 
red and "raised."  He stated that on looking back, he felt 
that hip pains and knee pains during active service were the 
first symptoms of cryoglobulinemia, and that in-service lymph 
node swelling was a symptom of the disease.  He indicated 
that the joint and lymph node symptoms during active service 
were the symptoms to which Dr. Novetsky was referring in his 
February 1997 statement.  He described additional symptoms of 
knots in his hands, loss of the ability to speak because of 
feeling such intense cold and shivering, loss of the ability 
to concentrate due to intensely cold feelings, groin pain, 
multiple joint aches, skin discoloration, frostbite-like 
symptoms and the formation of red notches on the skin.

At his June 1998 hearing, the veteran submitted a copy of pp. 
1208 and 1209 of the Merck Manual.  It indicates that 
cryoglobulinemia is the gelling of immunoglobulins when 
plasma is cooled, and that precipitation of cryoglobulins as 
blood cools while flowing through the skin and subcutaneous 
tissues of the extremities could lead to small vessel damage 
and resultant purpura.

In an August 1998 letter, H.M. Orkin, M. D., stated that the 
veteran was diagnosed with cryoglobulinemia in 1980.  He 
further stated that cryoglobulinemia was very difficult to 
diagnose and that the symptoms would come and go and be very 
vague.  He further noted that it was very possible that the 
veteran had the condition in 1969.

In an August 1998 letter, Dr. Faubert stated that he had been 
asked by the veteran to look at his clinical records from 
December 1967 in order to decide whether his complaints of 
painful lymphadenopathy, skin rash, and joint pain could have 
been explained by the current illness of mixed 
cryoglobulinemia.  Dr. Faubert expressed the opinion that the 
symptoms associated with this entity could be quite non-
specific and, in the absence of specific laboratory data, he 
could neither rule it in nor rule it out.

On a September 1998 VA examination, the veteran had a normal 
urologic examination.  He complained of arthralgia and joint 
pain which he claimed originated in service in 1967.  He 
complained of headaches when he was exposed to sudden changes 
in temperature.  He stated that he experienced shortness of 
breath during attacks of hypothermia, coldness, and 
temperature changes.  He described paresthesias of the upper 
and lower extremities from sudden changes in temperature.  He 
complained of occasional lightheadedness.  He stated that he 
developed swelling of the hands and feet during periods of 
hypothermia and sudden temperature change.  Some purplish 
discoloration of the ear lobes and upper and lower 
extremities was revealed.

During another VA examination in September 1998, the veteran 
complained of groin, right hip, and right knee pain, 
difficulty walking long distances, and easy fatigue.  History 
was recorded of resection of a right foot fracture 15 years 
previously, resection of enlarged lymph nodes from the groin 
area and right knee osteotomy during active service in 1968, 
insulin dependent diabetes mellitus after heavy doses of 
prednisone for chronic renal failure in 1989, and chronic 
renal failure and high blood pressure since 1990.  He stated 
that air conditioning and cold weather worsened his 
symptomatology.

On a December 1998 VA examination, history was recorded of 
right hip and knee pain during active service.  The veteran 
complained of arthralgia and occasional nodules of his ears 
and hands due to cryoglobulinemia.  He specified that he had 
joint pain only from acute attacks of cryoglobulinemia, from 
which he also suffered joint weakness, stiffness and 
swelling.  The flare-ups were precipitated by cold or sudden 
changes in temperature.  They were alleviated by heat.  The 
diagnosis was cryoglobulinemia.

In January 1999, a VA physician, Chief of Administrative 
Medicine, reported that the veteran's claims file, including 
all the medical records and opinions regarding the veteran's 
cryoglobulinemia, had been completely reviewed.  Review of 
the veteran's claims folder revealed that he had had a 
problem with a knot on his right leg in December 1967.  Right 
knee osteochondroma was diagnosed.  He underwent excision of 
the osteochondroma in May 1969.  In January 1968, he had been 
evaluated for back pain from doing push-ups.  Lumbosacral 
strain was the impression.  In July and August 1969, he 
complained of right groin swelling.  The physical examination 
revealed axillary and inguinal lymphadenopathy.  An 
excisional biopsy of a lymph node was done in September 1969.

The VA physician opined that the cryoglobulinemia which was 
diagnosed in 1980 did not have any relationship with 
osteochondroma of the right knee or lumbosacral strain during 
active service.  The physician indicated that although 
lymphadenopathy can be associated with cryoglobulinemia, it 
also could be associated with many other conditions.  The 
private physicians' opinions dated in August 1998 that it was 
possible the veteran had cryoglobulinemia in 1969 and that 
cryoglobulinemia could not be ruled in or out based on 
records dated since December 1967 were noted, but the VA 
physician expressed the opinion that the problems the veteran 
experienced with his right knee, right groin, and back while 
he was in service more likely than not were not early 
manifestations of the cryoglobulinemia diagnosed in 1980.

January 1999 VA outpatient treatment records note that the 
veteran's symptoms of cryoglobulinemia "probably" started in 
the 1960's with attacks of chills of his fingers and ears and 
numbness after exposure to cold or a sudden drop in 
temperature.  This reportedly was usually followed by a fever 
and red blotches on his ears and all other exposed areas of 
his body.  The immediate crisis usually resolved in a couple 
of hours but the skin rash took a few days to resolve and 
could even ulcerate.  The diagnosis of cryoglobulinemia was 
continued.

During the January 2000 hearing, the veteran testified that 
his cryoglobulinemia was a condition of coldness that did not 
normally respond to attempts to get warm, and for which the 
body did not normally compensate.  He stated that when he got 
cold, his capillaries burst and he developed frostbite-like 
symptoms of skin discoloration and degeneration/decay.  He 
recalled that he had started to get cold during basic 
training, which was in December of that year, but just 
dismissed it.  He also recalled that he had experienced the 
inability to move after standing in formation in the cold 
during his advanced training after basic.  He reportedly had 
started to feel a tingling in his toes on that occasion, when 
he was standing in cold rain for a prolonged period of time.

He had begun to experience tingling of the fingers and the 
toes when he was out in the cold after he went to Germany.  
He testified that he had gone on sick call during active 
service for joint pains in his hips, knees, ankles and toes.  
He specified lymph node, hip, and knee treatment during 
active service.  He recalled that the lymph node biopsy had 
been negative.  He testified that in-service knee pain had 
continued and that he had been chilled when he went outside 
for guard duty, physical training or other duties and work 
performed outdoors.  Following separation, he started to 
notice that his hands swelled when he went fishing.  He 
recalled going fishing once and not being able to hold onto 
the steering wheel well enough to drive home and also 
experiencing knee, hip and other joint pain whenever he got 
cold.  The post-service pain was described as the same as the 
in-service pain and was caused by cold, rainy weather and 
depended on how long he was out in the cold.  When he worked 
outside during active duty he noticed that he was more 
susceptible to the cold than his fellow soldiers.  It was not 
until 1982 that his doctors found cryoglobulinemia.

The veteran's former wife, who was a registered nurse, 
reported in February 2000 that she had known the veteran 
since 1972 and they married in 1974.  She recalled that 
before and since their marriage, on several occasions in the 
winter, he had had episodes of severe chills and joint pain, 
despite being adequately dressed for the winter.  He had 
mentioned similar experiences after military service in 
Germany.  Episodes also occurred in the summer, when he 
experienced coldness and chills from air conditioning.

The veteran's wife reported in February 2000 that she was a 
radiological technologist who had known him since 1970.  She 
described him as always having been unusually cold in certain 
weather conditions, especially during the winter.  Sudden 
changes in temperature and change of seasons aggravated his 
condition. Since their marriage, she had witnessed his most 
severe cold attacks.  They also occurred during warm weather 
from air-conditioned airplanes, stores, hotels, shopping 
malls, restaurants, etc.  She stated that he was finally 
diagnosed with cryoglobulinemia in 1980.

In a February 2000 letter, Dr. Novetsky stated that he first 
saw the veteran in January 1982 and diagnosed 
cryoglobulinemia.  He could not determine when the veteran's 
cryoglobulinemia began and stated that it was possible that 
it was already present in 1967.

In a March 2000 letter, L.J. Bernstein, M.D., stated that the 
veteran carried the diagnosis of cryoglobulinemia but it 
could not be determined when his condition began.  He stated 
it was possible that it was present in 1967.

In a February 2000 statement, a self-described lifelong 
friend of the veteran stated that the veteran's physical 
condition had changed when he came home following active 
duty.  The veteran had complained of being 
uncharacteristically cold in cold weather and when the 
temperature suddenly changed.  The veteran's friend escorted 
the veteran to Metropolitan Hospital on one occasion after 
the veteran suffered a severe cold attack.  On that and many 
other occasions, the veteran reportedly had experienced 
chills and joint pain due to the cold.  This condition 
continued.

In a July 2004 letter, Dr. S.M. Lichter stated that the 
veteran has mixed cryoglobulinemia and that the etiology is 
unknown.  He further stated that the diagnosis was done in 
1982.  Finally, he opined that the veteran's exposure to cold 
weather in Germany while in the army may have contributed to 
his symptoms but would not have effected the natural history 
of the disease.

In a July 2004 letter, Dr. Faubert restated the comments of 
his April 1997 letter.  He stated that the veteran's mixed 
cryoglobulinemia was diagnosed in 1982, etiology unknown.  He 
further noted that the symptoms, if he based himself on the 
hematologist note, had been present for a few years preceding 
diagnosis.  The doctor had seen him in 1985 for proteinuria.  
He eventually developed nephritic syndrome and open kidney 
biopsy was done in 1989 which showed a form of disease 
compatible with cryoglobulinemia.  After treating the 
veteran, his kidney function has remained stable.

In a December 2004 letter, Dr. Lichter clarified his earlier 
opinion that the veteran's exposure to cold while stationed 
in Germany may have contributed to the veteran's symptoms.  
As background history he noted that the veteran had been 
diagnosed with mixed cryoglobulinemia in 1982 when he 
presented to Dr. Novetsky with a 2 year history of 
experiencing extreme sensitivity to cold manifested by 
swelling of the hands, pain in exposed areas, joint swelling 
and nodules over joints occurring primarily after re-warming 
following exposure to cold.  He reported that the veteran had 
stated that prior to 1979 he was in good health except for 
the excision of a right inguinal gland in 1969 while in 
service in Germany.  Dr. Lichter noted that he first assumed 
care of he veteran in 2000 and the symptoms described 
persisted despite the veteran taking extreme precautions to 
avoid prolonged cold exposure.  He last treated the veteran 
in August 2004 when he presented with cyanosis and pain in 
the third and fourth digits of his right lower extremity and 
cyanosis with ulceration of both earlobes.  He noted Dr. 
Novetsky's letter of February 1997 where he stated that the 
veteran described symptoms that were present during his 
military service in 1969 and that this raised the possibility 
that the veteran's disease was present as far back as 1969.  
He then explained that his July 2004 letter simply suggested 
that exposure to cold weather in Germany while in the Army 
may have contributed to the veteran's symptoms but would not 
have affected the natural history of the disease.  He stated 
that he based his opinion purely on history and not on any 
specific evidence.  He further explained that cryoglobulins 
are immunoglobulins that precipitate in the cold and dissolve 
on re-warming.  Symptomatic cryoglobulinemia is mediated by 
the deposition of antigen-antibody complexes in small and 
medium sized arteries.  This produces a vasculitis which 
causes cyanosis, pain and sometimes ulcerations of the 
extremities on cold exposure.  Finally, he noted that the 
veteran had stated that he was exposed to extreme cold while 
in service in Germany, but that he was not present in Germany 
and could not render any further opinions.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.  Service connection for nephritis may be granted if 
manifest to a compensable degree within one year following 
separation from service.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against grant 
of service connection for a disorder manifested by 
cryoglobulinemia with renal insufficiency (nephritis).  

The Court has held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

Analysis

First the Board notes that the veteran has not claimed that 
his cryoglobulinemia with renal insufficiency was incurred as 
a result of a combat situation.  Thus, entitlement to 
application of 38 U.S.C.A. § 1154(b) (West 1991) is not 
warranted.

The veteran has reported that he started to get unusually 
cold when exposed to cold temperatures during active service 
with concomitant skin changes of discoloration and skin 
nodules, as well as joint pains, and that this symptoms 
reportedly continued up to the time when cryoglobulinemia was 
diagnosed after service, in 1980, or later.  The veteran is 
competent to present evidence that he had unusually cold 
feelings that started during active service, as well as skin 
changes and nodules, however, he is not competent to opine as 
to the etiology of his disease.  Layno v. Brown, 6 Vet. App. 
465 (1994).  Regardless, competence is to be distinguished 
from credibility.

Dr. Novetsky and other examiners have stated that the 
veteran's self-described symptomatology during active service 
could have represented the start of cryoglobulinemia.  The 
medical evidence indicates that cryoglobulinemia is difficult 
to diagnose, with vague symptoms that come and go.  It has 
been medically stated that the veteran very possibly had 
cryoglobulinemia during active service.  A VA outpatient 
clinical notation in January 1999 reflected a "probability" 
that cryoglobulinemia started in the 1960's with symptoms of 
chilling and numbness of the fingers and ears and red 
blotches on exposed skin surfaces after exposure to cold or a 
sudden drop in temperature.

Beginning in the 1980's, the medical evidence confirms the 
presence of cryoglobulinemia and shows that it has resulted 
in chronic glomerulonephritis.  Nevertheless, there was no 
medically confirmed manifestation of this disease entity 
during or until many years following active service.  None of 
the veteran's claimed symptomatology during active service 
that purportedly signified the start of cryoglobulinemia, nor 
any finding by urinalysis during active service, was found by 
health care providers whom examined him at the time, as 
suspicious for cryoglobulinemia, and it was not diagnosed 
clinically prior to 1982.  Moreover, on service discharge 
examination in November 1969, the veteran denied having 
headaches, skin diseases, foot trouble, neuritis, and 
paralysis -- symptoms which he now essentially claims are 
part of his cryoglobulinemia and some of which he now 
essentially states that he had in service.

The VA clinical notation of January 1999 that 
cryoglobulinemia probably was symptomatic beginning in the 
1960's is supported only by the veteran's subjective report 
of in-service symptomatology, which essentially conflicts 
with the history provided on service discharge examination, 
when there was a chance to examine the veteran for any 
relevant problem.  Moreover, statements from his former wife, 
his wife, and a lifelong friend are to the effect that he had 
cold and chill symptomatology only since the post-service 
period.  As such, they are not probative of observed 
symptomatology concurrent with active service.  While his 
lifelong friend reported taking him to Metropolitan Hospital 
some time following separation from active service for a cold 
attack, it is unknown when this was or whether it was 
indicative of cryoglobulinemia with renal insufficiency, and 
once again, it was after service.  Despite repeated requests 
for supporting clinical records, the veteran has not 
submitted anything to corroborate such post-service 
hospitalization either in terms of when it was or what 
diagnostically required it.

The Board concludes that the medical evidence showing no 
manifestations of the disease at issue, or any relevant 
symptom, prior to the 1980's, and the VA medical opinion of 
January 1999, which was the only opinion that specifically 
considered all the medical evidence and the other opinions of 
record, outweighs the veteran's reports and testimony 
regarding his in-service symptomatology and the medical 
evidence that indicates that there might be a nexus between 
current cryoglobulinemia and service.

With regard to the statements from Dr. Novetsky, Dr. 
Bernstein and Dr. Faubert, the Board believes that the 
examiners are honest in their opinions to the extent that 
they indicate that it is possible that the condition began in 
service.  However, Dr. Novetsky and Dr. Bernstein clarify 
that they could not determine when the condition began.  
Similarly, Dr. Faubert's statement of August 1998 states that 
he cannot rule in or out the in service symptoms as evidence 
of the disorder.  When we consider the context and the 
language of the entire statements, the opinions are to the 
effect that they do not know when it began and that it was 
within the realm of possibility that the disorder began in 
service.  Such evidence is of little probative value, see 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) and ZN v. 
Brown, 6 Vet. App. 183 (1994), and is far less probative than 
the January 1999 VA opinion, which considered all of the 
evidence which had been incorporated into the veteran's 
claims folder to that date, including, importantly, the 
service medical records for treatment of what the veteran now 
claims were in-service symptoms of cryoglobulinemia.

With regard to the statement from Dr. Orkin, he relates that 
it is very possible that the veteran had this condition in 
1969.  However, he offers no support for the opinion.  Thus, 
the opinion is of little probative weight. Cross v. 
Derwinski, 2 Vet. App. 150 (1992).  A mere statement of 
opinion, without more, does not provide an opportunity to 
explore the basis of the opinion.  See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Against this background, the VA 
examiner had an opportunity to review the file and provided 
support for the opinion.  Similarly, the reference to the 
Merck Manual does not assist in this case because it does not 
tend to prove that the veteran's disease began in service.  
On the contrary, it indicates that the disease can cause 
small vessel damage and purpura, whereas on service discharge 
examination in November 1969, the veteran's vascular system 
and extremities were normal.  Also, the veteran did not 
report having or having had skin problems on service 
discharge examination.

With regard to Dr. Lichter's statement of December 2004, he 
suggests that exposure to cold weather in Germany while in 
the Army may have contributed to the veteran's symptoms but 
would not have affected the natural progression of the 
disease.  He further explained that his opinion is purely 
based on history and not on any specific evidence.  Finally, 
he states that the veteran has stated that he was exposed to 
cold during his service in Germany, however, the doctor noted 
that he was not present in Germany and was therefore unable 
to render any further opinions.  In essence, Dr. Lichter's 
statement provides a general explanation of cryoglobulinemia 
without being able to render a specific opinion as to the 
veteran's case.  He qualifies his opinion several times by 
stating that he is merely "suggesting", that the opinion is 
based "purely on history," and that he could not "render 
any further opinion."  Therefore, the Board finds his 
opinion to be of little probative value.

Finally, the Board notes that there is a conflict in the 
record.  Medical evidence which raises a possibility of a 
relationship to service is, in part, based on the veteran's 
assertions that he had certain symptoms during service.  The 
Board is under an obligation to review all the evidence of 
record, not just the positive evidence.  In this regard, it 
is important to note that according to Dr. Novetsky, the 
veteran reported that he had been in good health up to 1979 
and that "since" 1979 he had experienced extreme sensitivity 
to the cold with arthritic symptoms.  The veteran's initial 
statements to Dr. Novetsky were made for treatment purposes.  
It is expected that persons seeking proper treatment will 
advance a correct history so that proper diagnosis and 
treatment can follow. Therefore, the veteran's statements 
made for treatment purposes to the effect that he had been in 
good health until 1979 are very probative of the date of 
onset.

In particular, the initial statement made for treatment 
purposes is more probative than the veteran's revised history 
advanced in support of his claim for benefits, even if 
presented as sworn testimony.  Furthermore, although the 
veteran has reported continuity of symptoms since service, 
there is a remarkable absence of confirming proof.  Although 
the standard is continuity of symptomatology, there is a lack 
of evidence of treatment or observation of these significant 
symptoms until the late 1970's.  The Board concludes that the 
silence of the records in the intervening years and the 
veteran's statement against interest that problems began in 
1979 are far more probative than his revised history.  The 
Court has noted that in a merits context the lack of evidence 
of treatment may bear on the credibility of the evidence of 
continuity.  Savage v. Gober, 10 Vet. App. 488 (1997).

The Board also notes that the veteran denied on service 
discharge examination many of the things which he has 
subsequently indicated were symptomatic of his disease.  
Moreover, clinically on service discharge examination, his 
heart, vascular system, upper and lower extremities, feet, 
and musculoskeletal system, and genitourinary system, 
including by urinalysis, were all normal.  No skin problems 
were reported.  The Board again notes that the veteran is 
competent to report that he has extreme cold sensitivity and 
is competent to report when that sensitivity started.  
However, the Board finds that his recent reports of such 
sensitivity in service are less credible than the 
contemporaneous service records, the lack of documentation in 
the immediate years post service, his report for treatment 
purposes in the 1980s that he had been in good health, and 
his initial dating of the manifestations to a remote post-
service onset in the 1970s.

The Board also notes that Dr. Faubert had the veteran's in-
service clinical records before him when he opined, and that 
he merely could not rule out cryoglobulinemia in service, 
whereas the VA physician whom reviewed the veteran's claim in 
January 1999 had the benefit of all evidence which was of 
record at that time, mentioned service medical records 
specifically, and concluded that more likely than not there 
was not any relationship between the in-service symptoms and 
the veteran's cryoglobulinemia.  He noted that 
cryoglobulinemia was not diagnosed until many years after 
service, and that lymphadenopathy could be associated with 
many conditions besides cryoglobulinemia.  Moreover, the 
Board notes that in service, the lymphadenopathy was felt to 
be due to the veteran's right knee problem.  The Board finds 
the evidence against the claim to be much more probative than 
that in its favor.

Chronic cryoglobulinemia with renal insufficiency (nephritis) 
was not manifest in service or within one year of separation, 
and is not attributable to service.  The preponderance of the 
evidence is against the veteran's claim and there is no 
reasonable doubt to be resolved.  The veteran's claim is 
denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).


ORDER

Service connection for a disorder manifested by 
cryoglobulinemia with renal insufficiency is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


